UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 8, 2008 CLAYTON WILLIAMS ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 001-10924 75-2396863 (State or other jurisdiction of (Commission File (I.R.S. Employer incorporation or organization) Number) Identification Number) 6 Desta Drive, Suite 6500, Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant's Telephone Number, including area code:(432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17CFR 240.14d-2 (b)) ¨Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17CFR 240.13e-4 (c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d)On December8, 2008, the board of directors of Clayton Williams Energy, Inc. (the “Company”) appointed TedGray, Jr. as a director of the Company to fill a vacancy on the board of directors.Mr.Gray was appointed as a member of the Audit, Compensation and Nominating and Governance Committees of the board.Mr.Gray will serve as a director until the term of his directorship expires at the 2009 annual meeting of stockholders or until his successor is duly elected and qualified. The board of directors of the Company has determined that Mr.Gray satisfies the independence requirements of The Nasdaq Stock Market LLC (“Nasdaq”).Following Mr.Gray’s election, the Company has seven directors, four of whom the board of directors of the Company has determined to be independent.As a result, the Company has regained compliance with Nasdaq Marketplace Rule 4350(c)(1) because the board of directors is comprised of a majority of independent directors as defined by Nasdaq Marketplace Rule 4200(a)(15). Mr. Gray will be entitled to receive compensation as a non-employee director in accordance with the Company’s current policies.Effective January 1, 2009, Mr. Gray will be entitled to receive an annual retainer fee of $25,000 plus a $7,500 fee for each meeting of the board of directors attended and a $1,000 fee for attending a committee meeting held on a day other than the same day of a board of directors meeting.Compensation for non-employee directors is reviewed annually by the Compensation Committee of the board of directors. Item 7.01Regulation FD Disclosure On December9, 2008, the Company issued a press release announcing the election of Mr.Gray to the board of directors of the Company.The press release is furnished as Exhibit99.1 to this Current Report on Form8-K and is incorporated by reference into this Item7.01. In accordance with General InstructionB.2 of Form8-K, the information in this Item7.01, including Exhibit99.1, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (“Exchange Act”) or otherwise subject to the liabilities of that section, nor shall such information, including Exhibit99.1, be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item9.01Financial Statements and Exhibits. (d)Exhibits The following exhibit is provided as part of the information filed under Item 7.01 of this Current Report on Form 8-K. Exhibit Number Description 99.1 Press Release Announcing Election of TedGray, Jr. to Board of Directors SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. CLAYTON WILLIAMS ENERGY, INC. Date: December 10, 2008 By: /s/ L. Paul Latham L. Paul Latham Executive Vice President and Chief Operating Officer Date: December 10, 2008 By: /s/ Mel G. Riggs Mel G. Riggs Senior Vice President and Chief Financial Officer CLAYTON WILLIAMS ENERGY, INC. EXHIBIT INDEX Exhibit Number Description 99.1 Press Release Announcing Election of TedGray, Jr. to Board of Directors
